743 F.2d 739
Gene Andrew AUSTAD, Petitioner-Appellant,v.Henry RISLEY and Thomas Sellers, Respondents-Appellees,andAttorney General Mike Greely, Additional Respondent and Appellee.
No. 83-3933.
United States Court of Appeals,Ninth Circuit.
Sept. 25, 1984.

Curtis G. Thompson, Jardine, Stephenson, Blewett & Weaver, Great Falls, Mont., for petitioner-appellant.
Margaret M. Joyce Johnson, Asst. Atty. Gen., Helena, Mont., for respondents-appellees.
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, and BEEZER, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case 739 F.2d 428, be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.